The plaintiff’s petition for certification for appeal from the Appellate Court, 22 Conn. App. 282, is granted, limited to the following issues:
“1. In a case referred to an attorney trial referee, is the decision whether to award interest as an element of damages within the province of the attorney trial referee or the trial court?
“2. Should the Appellate Court have remanded the case with direction that the determination of whether interest should be allowed be made by the attorney trial referee who had heard the case and had refused to award interest upon a ground later determined to be erroneous?
“3. Should the Appellate Court have complied with General Statutes § 51-183c in remanding the case?”